Citation Nr: 1744650	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected postoperative pes cavus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a right ear disorder, to include hearing loss and chronic suppurative otitis media.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected postoperative pes cavus.

8.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected postoperative pes cavus.

9.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected postoperative pes cavus.

10.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected postoperative pes cavus.

11.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected postoperative pes cavus.

12.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected postoperative pes cavus.

13.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected postoperative pes cavus.

14.  Entitlement to an increased rating for postoperative pes cavus, currently evaluated as 30 percent disabling.

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

In a March 2014 and January 2016 opinions, the Veteran's VA treating physician stated that the Veteran was unable to work, in pertinent part, due to the pain in his feet.  The Board finds that this record evidence reasonably raises the claim for a TDIU due to the service-connected disability on appeal, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has expanded the right ear issue to include hearing loss, as the Veteran testified at his hearing that his right ear was primarily manifested by hearing loss.  See Board Hearing Transcript, page 7; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
Additional medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2013 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on May 2013, and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

The issues of:  (1) entitlement to service connection for a right knee disorder, to include as secondary to the service-connected postoperative pes cavus; (2) entitlement to service connection for a right ear disorder, to include hearing loss and chronic suppurative otitis media; (3) entitlement to service connection for tinnitus; (4) entitlement to service connection for a right hip disorder, to include as secondary to the service-connected postoperative pes cavus; (5) entitlement to service connection for a left hip disorder, to include as secondary to the service-connected postoperative pes cavus; (6) entitlement to service connection for a left knee disorder, to include as secondary to the service-connected postoperative pes cavus; (7) entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected postoperative pes cavus; (8) entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected postoperative pes cavus; (9) entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected postoperative pes cavus; (10) entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected postoperative pes cavus; (11) entitlement to an increased rating for postoperative pes cavus, currently evaluated as 30 percent disabling; and, (12) entitlement to a TDIU on an extraschedular basis prior to September 27, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  By a September 1975 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's September 1975 decision within one year, nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's September 1975 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.

4.  By a January 1998 rating decision, the RO denied the Veteran's claims for service connection for right ear hearing loss and tinnitus; he was advised of the RO's decision, and of his appellate rights.

5.  The Veteran did not perfect a timely appeal of the RO's January 1998 decision, nor was new and material evidence received within a year.

6.  Additional evidence received since the RO's January 1998 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to unestablished facts necessary to substantiate the claims for service connection for right ear hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims.

7.  Effective September 27, 2013, the Veteran's service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment consistent with his education and experience.
 


CONCLUSIONS OF LAW

1.  The RO's September 1975 rating decision denying service connection for a right knee disorder is final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); currently, 38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disorder.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

3.  The RO's January 1998 rating decision denying service connection for right ear hearing loss and tinnitus is final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1998).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for right ear hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

5.  New and material evidence has been received to reopen the Veteran's claim for service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

6.  Effective September 27, 2013, the criteria for a TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In light of the fully favorable determinations on the issues discussed below, no further discussion of compliance with VA's duty to notify and assist is necessary.  
II.  Right Knee Claim

In the present case, the RO, by a decision entered in September 1975, denied the Veteran's claim for service connection for a right knee disorder on grounds that his pre-existing medial meniscectomy of the right knee was not aggravated in service beyond a natural progress.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. 
§ 3.156(b).  

As a result, the RO's decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the September 1975 rating decision, service connection a right knee disorder was denied because the Veteran's pre-existing medial meniscectomy of the right knee was not aggravated in service beyond a natural progress.  The evidence received since the time of the RO's September 1975 rating decision includes copies of service treatment records (STRs), a Board Hearing transcript, VA medical treatment records, lay statements from the Veteran and his representative, and unrelated VA examinations and opinions.  With the exception of the STRs, this evidence was not before adjudicators when the Veteran's claim was last denied in September 1975, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.  

Specifically, at his Board hearing, the Veteran testified that his right knee disorder was secondary to his service-connected postoperative pes cavus.  See Board Hearing transcript, page 13.  Additionally, the Veteran's October 1972 military entrance examination documents a normal right knee and his STRs document in-service knee pain.  At the Board hearing, the Veteran testified to right knee symptoms during service and a worsening of these symptoms post-service.  See Board Hearing Transcript, page 26.  A VA medical opinion regarding the etiology of the Veteran's right knee disorder, to include whether the Veteran clearly and unmistakably (undebatably) entered active military service with a pre-existing right knee disorder and to include secondary service connection, has not been obtained.  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the VA Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disorder are met.  

III.  Hearing Loss and Tinnitus Claims

In the present case, the RO, by a decision entered in January 1998, denied the Veteran's claim for service connection for right ear hearing loss on grounds that the Veteran did not have a current right ear hearing loss diagnosis.  The January 1998 rating decision also denied the tinnitus claim on grounds that there was no documentation in the STRs or in the post-service treatment records of a relationship to any incident during the Veteran's active military service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not perfect a timely appeal of the RO's decision.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  

As a result, the RO's decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson, 265 F.3d at 1366.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus, 3 Vet. App. at 513.

In the January 1998 rating decision, the RO denied the Veteran's claim for service connection for right ear hearing loss on grounds that the Veteran did not have a current right ear hearing loss diagnosis.  The January 1998 rating decision also denied the tinnitus claim on grounds that there was no documentation in the STRs or in the post-service treatment records of a relationship to any incident during the Veteran's active military service.  The evidence received since the time of the RO's January 1998 rating decision includes copies of STRs, a Board Hearing transcript, VA medical treatment records, lay statements from the Veteran and his representative, and unrelated VA examinations and opinions.  With the exception of the STRs, this evidence was not before adjudicators when the Veteran's claims were last denied in January 1998, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to unestablished facts necessary to substantiate the claims for service connection for right ear hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claim.  Specifically, an October 2010 VA treatment record diagnosed the Veteran with sensorineural hearing loss in the right ear.  At his Board Hearing, the Veteran testified that he had experienced ringing in his ears since the March 1974 right ear injury that is documented in his STRs.  See Board Hearing transcript, page 7.  Accordingly, the claims are reopened.

IV.  TDIU Claim

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims (Court) held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

In this case, the Veteran is service-connected for the following disabilities:  adjustment disorder with anxiety and depression, rated as 70 percent since September 27, 2013; postoperative pes cavus, rated as 30 percent since January 13, 1997; depression, rated as 30 percent from July 9, 2010, to September 27, 2013; and erectile dysfunction, rated as 0 percent since May 27, 2010.  The Veteran's combined disability rating is 30 percent since January 13, 1997, 50 percent since July 9, 2010, and 80 percent since September 27, 2013.  As such, since September 27, 2013, the objective minimum percentage requirements, set forth in 38 C.F.R. 
§ 4.16(a), for the award of a schedular TDIU are met.  

The Board will now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities since September 27, 2013.  38 C.F.R. § 4.16(a).  The claim of entitlement to a TDIU prior to September 27, 2013, will be addressed in the remand portion below.

In a June 2010 VA treatment record, the Veteran told the VA physician that he previously worked as a surgery guard until 2008.

At his March 2017 Board hearing, the Veteran testified that his service-connected postoperative pes cavus kept him from working because it prevented him from standing, walking, and functioning.  See Board Hearing Transcript, page 35.  He stated that his service-connected postoperative pes cavus also prevented him from sleeping more than one to five hours per night.  Id. at 36.  He testified that when he was working, he was taking muscle relaxers and pain medicine to get through the day.  Id.  He testified that when he was working, he would have to see the chiropractor two to three times per week to get put "back into place" because he would get to the point where he could not walk or do it physically anymore.  Id. at 27.  The Veteran indicated that he was currently receiving disability benefits from the Social Security Administration (SSA).  Id. at 37.  

At the March 2010 VA feet examination, the VA examiner determined that the service-connected postoperative pes cavus affected the Veteran's usual occupation in that the Veteran had feet pain following a long walk or standing.

In an October 2012 medical opinion, the Veteran's VA treating physician opined that the Veteran had severe pain and insomnia due to his service-connected disabilities.

In a March 2014 medical opinion, the Veteran's VA treating physician opined that the Veteran was "completely unemployable at this time and for the foreseeable future" due to his chronic depression and anxiety related to intractable feet pain.

In a January 2016 VA treatment record, the Veteran was found to have severe chronic feet pain and depression related to the chronic pain and subsequent sleep deprivation.  The physician noted that the Veteran's prosthesis had increased his foot pain severely, which caused insomnia.  The Veteran had also recently fallen.

In a January 2016 medical opinion, the Veteran's VA treating physician determined that the Veteran was "100% unemployable due to his service-connected physical problem.  The physician noted that the Veteran suffered debilitating pain and depression ever since his injury to his feet.  The Veteran had been chronically unable to work and depressed.

There are no contrary medical opinions of record.

Thus, the Veteran met the rating percentage criteria for TDIU under 38 C.F.R. 
§ 4.16(a) effective from September 27, 2013.  The evidence shows that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment.  Accordingly, a TDIU is warranted from September 27, 2013.  38 C.F.R. § 4.16(a).  

The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a TDIU may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  

However, since September 27, 2013, the SMC requirements have not been met, as the TDIU rating is not being awarded based exclusively on the symptoms of any single service-connected disability.  Instead, the Veteran is being awarded TDIU based on the combined effects of all of his service-connected disabilities on his employability - particularly, his service-connected feet and psychiatric disorder.  Thus, the Veteran does not satisfy the single 100 percent rating requirement for SMC under 1114(s).  SMC at the housebound rate since September 27, 2013, is not warranted.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a right knee disorder is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for right ear hearing loss is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for tinnitus is reopened.

The claim of entitlement to a TDIU is granted on a schedular basis, effective September 27, 2013.




	(CONTINUED ON NEXT PAGE)

REMAND

The case is REMANDED for the following actions:

1.  The evidence of record indicates that the Veteran is in receipt of disability benefits from SSA.  Procure these records.   

2.  The evidence of record indicates that the Veteran is in receipt of VA Vocational Rehabilitation benefits.  Procure these records.   

3.  With the exception of a few records submitted by the Veteran, the file contains VA treatment records through January 2011.  Obtain up-to-date VA treatment records from that date.  

4.  The evidence of record supports the need for a VA joints examination and opinions for the knees, hips, and ankles claims.  Procure such an examination.  

The examiner should offer opinions as to the following: 

(a)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left knee disorder that is related to his active military service, to include the documented knee pain in July 1973 and on the September 1974 exit Report of Medical History form;

(b)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left knee disorder that is proximately due to or caused by his service-connected postoperative pes cavus; 

(c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left knee disorder that has been aggravated by his service-connected postoperative pes cavus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(d)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left hip disorder that is related to his active military service, to include the September 1974 exit Report of Medical History form documenting swollen or painful joints;

(e)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left hip disorder that is proximately due to or caused by his service-connected postoperative pes cavus; 

(f)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left hip disorder that has been aggravated by his service-connected postoperative pes cavus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(g)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right hip disorder that is related to his active military service, to include the September 1974 exit Report of Medical History form documenting swollen or painful joints;
(h)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right hip disorder that is proximately due to or caused by his service-connected postoperative pes cavus; 

(i)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right hip disorder that has been aggravated by his service-connected postoperative pes cavus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(j)  Whether it is as least as likely as not (a 50% or higher degree of probability) the Veteran's current calcific tendonsis of the right Achilles is related to his active military service, to include the September 1974 exit Report of Medical History form documenting swollen or painful joints;

(k)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran's current calcific tendonsis of the right Achilles is proximately due to or caused by his service-connected postoperative pes cavus; 

(l)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current calcific tendonsis of the right Achilles has been aggravated by his service-connected postoperative pes cavus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.
(m)  Whether it is as least as likely as not (a 50% or higher degree of probability) the Veteran's current calcific tendonsis of the left Achilles is related to his active military service, to include the September 1974 exit Report of Medical History form documenting swollen or painful joints;

(n)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran's current calcific tendonsis of the left Achilles is proximately due to or caused by his service-connected postoperative pes cavus; 

(o)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current calcific tendonsis of the left Achilles has been aggravated by his service-connected postoperative pes cavus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(p)  Did the Veteran clearly and unmistakably (undebatably) enter active military service with a pre-existing right knee disorder?  The examiner is asked to consider the October 1971 entry Report of Medical History form documenting a prior right knee surgery, the October 1971 STR documenting torn cartilage in the right knee in December 1967, an October 1972 STR documenting a normal right knee, and the October 1972 military entrance examination documenting a normal right knee.

i.  If yes, was the pre-existing right knee disorder clearly and unmistakably not aggravated beyond the natural progress of the disease by such service?  

ii.  If the answer to either of the preceding questions is negative, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current right knee disorder is related to his active military service, to include the documented knee pain in July 1973 and on the September 1974 exit Report of Medical History form?

(q)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right knee disorder that is proximately due to or caused by his service-connected postoperative pes cavus; 

(r)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right knee disorder that has been aggravated by his service-connected postoperative pes cavus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner is asked to address the Veteran's lay statements of continuity of symptomatology.  Rationale for all opinions should be provided.

5.  The evidence of record supports the need for a VA audiological examination and opinions for the right ear disorder, to include hearing loss and chronic suppurative otitis media, and for the tinnitus claims.  Procure such an examination.  

The examiner should offer opinions as to the following: 

(a)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran's currently diagnosed tinnitus is related to his active military service, to include being around loud mail machines as part of his Military Occupational Specialty (MOS) as a Postal Clerk and to include his March 1974 in-service right ear injury; and,

(b)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right ear disorder, to include hearing loss and/or chronic suppurative otitis media, that is related to his active military service, to include being around loud mail machines as part of his MOS as a Postal Clerk and to include his March 1974 in-service right ear injury.

The examiner is asked to address the Veteran's lay statements of continuity of symptomatology.  Rationale for all opinions should be provided.

6.  The evidence of record supports the need for a VA spine examination and opinions for the cervical spine and lumbar spine claims.  Procure such an examination.  
The examiner should offer opinions as to the following: 

(a)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran's currently diagnosed degenerative disc disease and fusion of the cervical spine is related to his active military service, to include his March 1974 injury;

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's currently diagnosed degenerative disc disease and fusion of the cervical spine is proximately due to or caused by his service-connected postoperative pes cavus; 

(c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's currently diagnosed degenerative disc disease and fusion of the cervical spine has been aggravated by his service-connected postoperative pes cavus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(d)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran has a current lumbar spine disorder that is related to his active military service, to include his March 1974 injury;

(e)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current lumbar spine disorder that is proximately due to or caused by his service-connected postoperative pes cavus; and,

(f)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current lumbar spine disorder that has been aggravated by his service-connected postoperative pes cavus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner is asked to address the Veteran's lay statements of continuity of symptomatology.  Rationale for all opinions should be provided.

7.  The evidence of record supports the need for recent VA feet, neurological, and scars examinations of the service-connected postoperative pes cavus, based on the Veteran's March 2017 Board Hearing testimony that suggests a worsening of the disability.  Procure such examinations.  

8.  As the Veteran does not meet the requirements for a schedular TDIU prior to September 27, 2013, submit the question of entitlement to TDIU under 38 C.F.R. 
§ 4.16(b), to the Director of Compensation Service for extraschedular consideration.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


